Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 2 is cancelled

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance: as to claims 1, and 3-8, the applicants’ arguments, at least in part, that – Umehara describes a refrigeration cycle apparatus of an air conditioner, while claim 1 is related to an electromagnetic coil assembly for a control rod driving mechanism in a nuclear power
plant, and the former has an Int. Cl. of F24F 1/24 while the latter has an Int. Cl. Of HO1F 24. That is, the fields of the two applications are with great difference, and the skilled in the art would not be motivated to obtain and/or search relevant solutions in a field with little relevance to the current field. Assuming arguendo that the combination of the references is proper, the third heat transfer member 32 and the fixing member 51d in Umehara should not be regarded as the first yokes and the second yokes recited in claim 1– are found persuasive.
	Claim 1 recites, an electromagnetic coil assembly for a control rod driving mechanism, comprising one or more coils  and a yoke for embedding the one or more coils, wherein one or more damascene holes are disposed on the yoke, the one or more coils are installed in the one or more damascene holes, the yoke comprises at least one first yokes and at least one second yokes, and the one or more damascene holes are disposed on the at least one first yokes; 
the at least one first yokes are connected with the at least one second yokes, and a through hole for cooperating with a sealing shell assembly is disposed on the at least one second yokes; 
and 
among the at least one first yokes and the at least one second yokes, the materials of the first yokes and the second yokes are different, a thermal conductivity of the at least one first yokes 
is stronger than a thermal conductivity of the at least one second yokes. 
either the one or more damascene holes or the through hole is a round hole, and an axis of the one or more damascene holes is collinear with an axis of the through hole,
each of the one or more coil comprises an inner frame and a coil winding wound around the inner frame, the inner frame has a cylindrical shape, an axis of the inner frame is collinear with 
the axis of the one or more damascene holes, and a diameter of a center hole of the inner frame is larger than a diameter of the through hole, and
projection of the one or more coils toward an end surface of each of the second yokes falls outside the through hole.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837